J-S58009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT ROBERT PERKINS                       :
                                               :
                       Appellant               :   No. 1724 WDA 2017

           Appeal from the Judgment of Sentence October 16, 2017
                 In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0001055-2014


BEFORE: OLSON, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                         FILED OCTOBER 09, 2018

       Appellant, Scott Robert Perkins, appeals from the judgment of sentence

entered on October 16, 2017, as made final by the denial of his post-sentence

motion on November 2, 2017. We vacate and remand for resentencing.

       As our disposition of this appeal is based on the procedural posture of

this case, we decline to set forth the factual background. On October 16,

2017, the trial court sentenced Appellant to an aggregate term of two to four

years’ imprisonment after he was convicted of several drug-related offenses.

Appellant filed a post-sentence motion which the trial court denied on

November 2, 2017.        This timely appeal followed.1

       Appellant presents one issue for our review:

____________________________________________


1 Appellant and the trial court complied with Pennsylvania Rule of Appellate
Procedure 1925.
J-S58009-18


      Whether the trial court erred by failing to determine Appellant’s
      Recidivism Risk Reduction Incentive [(“RRRI”)] minimum
      sentence?

Appellant’s Brief at 4.

      Appellant argues that the trial court erred in failing to determine if he

were eligible for an RRRI minimum sentence. The Sentencing Code provides

that when sentencing a defendant the trial court “shall determine if the

defendant is eligible for a [RRRI] minimum sentence[.]”          42 Pa.C.S.A.

§ 9756(b.1).    A trial court’s failure to make this determination renders a

sentence illegal. Commonwealth v. Robinson, 7 A.3d 868, 871 (Pa. Super.

2010).   Hence, as the trial court and Commonwealth concede, Appellant’s

sentence was illegal because the trial court failed to determine if Appellant

were eligible for a RRRI sentence. We therefore vacate Appellant’s judgment

of sentence and remand for resentencing.

      Judgment of sentence vacated.          Case remanded.        Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/2018




                                     -2-